IN THE UNITED STATES COURT OF APPEALS
                    FOR THE FIFTH CIRCUIT     United States Court of Appeals
                                                       Fifth Circuit

                                                                                   FILED
                                                                             December 14, 2017
                                      No. 16-31118
                                                                                Lyle W. Cayce
                                                                                     Clerk
BP EXPLORATION & PRODUCTION, INCORPORATED; BP AMERICA
PRODUCTION COMPANY; BP, P.L.C.,

               Objecting Parties - Appellants

v.

CLAIMANT ID 100211268,

               Requesting Party - Appellee




                   Appeal from the United States District Court
                      for the Eastern District of Louisiana
                                 2:16-CV-13976


Before DENNIS, CLEMENT, and GRAVES, Circuit Judges.
PER CURIAM:*
       Before the court is BP Exploration & Production, Inc.’s appeal of the
district court’s grant of discretionary review and reinstatement of the Claims
Administrator’s award to Murphy Oil USA, Inc. (“MOUSA”).
       MOUSA filed 127 claims under the Deepwater Horizon Economic and
Property Damages Settlement Agreement (“Settlement Agreement”) that have



       * Pursuant to 5TH CIR. R. 47.5, the court has determined that this opinion should not
be published and is not precedent except under the limited circumstances set forth in 5TH
CIR. R. 47.5.4.
                                 No. 16-31118
been consolidated for review. The underlying issue throughout the claims
process, and on review, is whether MOUSA is excluded from the Settlement
Agreement under Section 2.2.4.5 (“Oil and Gas Industry”) and Exhibit 17 (“Oil
& Gas Industry Exclusions”). MOUSA urges that the focus should be on only
its independent business activities—namely, retail sales of gasoline—and not
on its excluded parent company’s business activities.
      The Claims Administrator determined that MOUSA was not excluded
from the Settlement Agreement and awarded it over $58.4 million (post-RTP).
Subsequently, the Appeal Panel, sitting en banc, observed that MOUSA’s
parent company, Murphy Oil Corporation (“MOC”), “was a cradle to grave oil
company, which engaged in the full array of operations beginning with
exploration and extraction and ending with the retail sale of fuel.” The Appeal
Panel reversed the award because it unanimously found that MOUSA “was the
refining and marketing arm of an integrated oil and gas company and,
therefore, is excluded from the [Settlement Agreement] class pursuant to
Section 2.2.4.5.”
      MOUSA appealed the Appeal Panel’s decision to the district court, and
the district court granted discretionary review. The district court first
determined which North American Industry Classification System (“NAICS”)
code best described the primary nature of MOUSA’s business. Relying on
Section 2.2.4, the district court found that the focus must be on the substantive
nature of MOUSA’s business, not MOUSA’s legal or juridical form, such as its
parent company MOC, because Section 4.4.7.1 requires the Claims
Administrator to determine the appropriate NAICS code “for the Entity” that
filed the claim. Ultimately, the district court found MOUSA’s argument—that
its primary business was retail sales of gasoline—persuasive. It therefore
applied the not-excluded NAICS code for “Gasoline Stations and Convenience


                                       2
                                No. 16-31118
Stores” to MOUSA and reinstated the Claims Administrator’s original award.
BP timely appealed the district court’s judgment.
     Having considered the briefs, the record, and the arguments of counsel,
we agree with the district court that MOUSA is not an excluded entity under
the Settlement Agreement, and we therefore AFFIRM.




                                      3